Conley Byrd, Justice, dissenting. I disagree with that part of the opinion that grants a judgment in favor of Clark. Appellees brought this action for damages due to delay against both appellants Friberg and Clark. Clark cross complained for the balance due on his contract for cost plus ten percent of labor and materials. After judgment was entered Friberg and Clark appealed designating only that portion of the record as “the Plaintiff’s Case in Chief.” The Madeiras then cross appealed and designated the whole record. However, the only record before us contains only the plaintiff’s case in chief. During the trial Madeira testified that Clark did not perform his work within the agreed 90 days and that during that time the house had not been roofed, the doors were left open and the floors and subfloors buckled from water damage. Other testimony by Madeira shows that Clark took two to three times as many hours to perform the task he contracted to do as a carpenter should have taken. Mr. Madeira’s testimony as abstracted is as follows: “I was there and watched Mr. Clark start to put the siding on that east side. He had a ladder on the terrace. He had a ladder on this side of the building, this end of the building. He had another one down on the ground on that end of the building. He got up and took his measurements. Well, a measurement out here and a measurement down there and added them together and came back down. Forgot the measurements, went back and took them again and this time wrote them down on a little piece of wood because he had made the statement several times he has trouble remembering measurements, that’s the reason he writes them down. He went back and he sawed. He, of course, made a bevel on the edge like this. Now, he climbed the middle ladder with this board and he took one end in over here, but this end was too long. Now, he had to climb down again, go across over here to the carport, get the radial saw and cut off a little bit more, brought it back, came up here, put it in here on this side. It was a little long still. He went back the second time and he cut it. This time it fit when he got up there. Now, he’s climbing up in the middle, and this time he put a nail in the middle, and down that ladder, across over here, up this ladder and another nail over here, and down off of that ladder over here to this side of the building, up that ladder to put a nail in over there. Then, to nail that, he had to keep moving that ladder across this way to get the nails in. This was every board. Now, this takes time. There are people that, in this work, that, I suppose, are known as fast workers, and there are those that are not known as fast workers; and I’m afraid Mr. Clark, to me, is a man that is not a fast worker. And the weeks went by and the weeks went by and the money went on.” Before Clark could show to the jury on his counterclaim that he had $2,344.01 due under his cost plus contract he would have been forced to show the number of hours worked and the material purchased including that to correct the buckled subfloor. When the jury saw the number of hours worked on the project involved, they with a little common sense could have calculated that Clark’s excessive hours exceeded or equaled the amount of money he still thought was due him on the contract (Clark’s counterclaim does not allege any specific sum as due). It has been suggested that we must rule on the record before us because of Ark. Stat. Ann. § 27-2127.6 (Repl. 1962), which provides: “All matters not essential to the decision of the questions presented by the appeal shall be omitted. Formal parts of all exhibits and more than one copy of any document shall be excluded. Documents shall be abridged by omitting all irrelevant and formal portions thereof. For any infraction of this rule or for the unnecessary substitution by one party of evidence in question and answer form for a fair narrative statement proposed by another, the appellate court may withhold or impose costs as the circumstances of the case and discouragement of like conduct in the future may require; and costs may be imposed upon offending attorneys or parties. Where parties in good faith abbreviate the record by agreement or without objection from opposing parties, the appellate court shall not affirm or dismiss the appeal on account of any deficiency in the record without notice to appellant and reasonable opportunity to supply the deficiency. Where the record has been abbreviated by agreement or without objection from opposing parties, no presumption shall be indulged that the findings of the trial court are supported by any matter omitted from the record.” If we must jettison our common sense and presume that the jury’s findings are not supported by anything not in the record, then we should at least give the Madeiras, who also appealed, the opportunity to supply any deficiencies in the record in accordance with that portion of the above statute that provides: “. . .Where parties in good faith abbreviate the record by agreement or without objection from opposing parties, the appellate court shall not affirm or dismiss the appeal on account of any deficiency in the record without notice to appellant and reasonable opportunity to supply the deficiency. . . .” Where as here common sense dictates that the record is deficient, surely we ought to apply the foregoing. For these reasons I respectfully dissent.